    before judge dearie
    UNITED STATES DISTRICT JUDGE
                    DATE: IVQVEMBER26,2019.
                          UMEINCPURT:20

                     figiLCAUSE PRE, MOTION CONFFPEMr.c

docket NUMBER?cV                   """      AMERICA HOUSING
COmSEL FOR PLADITIKF: BRIAN MARKOWITZ A DAVID GOLDSTED,
COUNSEL FOR DEFENDANT: LOUIS DOLAN & SHELBY NACE
COURTREPORTER: STACY MACE
X

       SsSION HELa ™               CONFERENCE.
      SoTOnT                             BWEFING SCHEDULE FOR
       motions to be served on 1/17/2020

      ELECTRONICALLY
      BY              FILE^Rp'^nnTf^''^^^
         CLOSE OF BUSINESS.                COUNSEL
                               ^O^ON OF MOTION       WILL
                                               ON 2/18/2020
      PRACTICT^'IhO^^^                              INDIVIDUAL MOTION
      ADVISED TO CONFER WITH EACH OTHBi^^y QUESTIONS,THEY ARE
      MS, MULQUEEN AT 7i™43f               "           PHONE
      ORAL ARGUMENT IS SCHEDULED FOR 3/20/2020 AT 12:00PM.
